DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 the claim recites “the proximal portion of the footrest is angled up to provide a clearance to define a first snow deflection portion in the fender” is indefinite.  It is unclear how the footrest proximal portion “defines” a snow deflection portion of the fender.  The footrest and fender are different elements.  Is the fender angled up?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 14-16  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pard et al WO 2016/193901.
The Pard et al. discloses a snowmobile footrest system comprising:
(claim 1) a footrest (64) extending from a first proximal end to a second distal end; a fender covering (100, 150 as seen in figure 4A) a proximal portion of the footrest to define a toe pocket (see figure 4A); and at least one snow evacuation bore passing through the proximal portion of the footrest and the fender (see unnumbered bore openings in proximal forward portion of “footrest 64 and fender” adjacent bottom of foot stop 63 in figure 9E, ): wherein the at least one snow evacuation bore is configured to pass snow out of the toe pocket and through the footrest and the fender. 

In regard to claim 2, Pard discloses a footrest that includes the proximal portion, a distal portion (see distal portion near back of snowmobile in figure 2C;  it has two larger openings, , and a proximal portion underneath toe hold bar 65 and adjacent vertical foot stop 63 plate and an intermediate portion having 9 similar shaped and sized elongated openings between the proximal and distal portions).




In regard to claim 6, Pard discloses a  plurality of snow evacuation bores passing through the footrest and the fender (see figure 9E).


In regard to claim 14, Pard discloses a footrest formed as a single piece integral footrest that extends from the first proximal end to the second distal end with the first proximal end having the proximal portion that extends into the toe pocket (see footrest 64 that extends from a distal end adjacent the rear of the snowmobile to the proximal end at the toe hold 65 in figure 4E ).

In regard to claim 15, Pard discloses a footrest 64 tapers from a first width at the first proximal end to a second width at the second distal end, wherein the first width is greater than the second width (in figure 4E the footrest 64 is shown having a content width from the toe hold 65 through the mid-section and then tapers inward to the central axis of the snowmobile at the back end of the snowmobile).

In regard to claim 16, Pard discloses a footrest includes a plurality of ridges extending along a foot engaging surface (in figure 12A see the plurality of serrated ridges, unnumbered, adjacent opening in figure 12A).



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Pard et al WO 2016/193901 in view of Vezina et al US Patent Application Publication No. 2016/0194021.
Pard discloses the claim limitations as applied above.  Pard also discloses a forward front support bracket at 63 as shown in figure 12C that support both the forward foot stop and footrest 64.
The claimed invention is distinguishable from Pard by its recitation of footrest rear support bracket.
Vezina discloses a snowmobile having a footrest with a rear bracket 230 for mounting the footrest as best seen in figure 2B.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a rear bracket as taught by Vezina with Pard’s snowmobile footrest to provide for a stronger footrest. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Pard et al WO 2016/193901 in view of Vezina et al US Patent Application Publication No. 2016/0194021as applied to claim 7 above, and further in view of Kelahaara CA 2523999.
Pard as modified by Verzina meets the claim limitations as applied above.

Kelahaara disclose constructing snowmobile components preferably from aluminum due to its high strength and being lightweight, including the footrest and other components,  See paragraph #45.  Pard and Verzina do not disclose what material the brackets and footrest therein are constructed from
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to employ aluminum as taught by Kelahaara to construct the footrest and its support brackets in Pard as modified by Kelahaara to reduce weight and improve fuel economy 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pard et al WO in view of Vezina US Patent application Publication No.  2008/0196958.
Pard as discloses the claim limitations as applied above.  
The claimed invention is distinguishable from Pard by its recitation of the forward proximal end of the foot rest angled up to provide clearance and deflect snow adjacent the snow evacuation bore.
The Vezina  publication discloses a deflector 437 adjacent openings in the foot rest.  The deflecters are angled up and discourage dirt and snow from passing upward through the holes 429 and accumulating on the top surface of the footrest, see paragraph #43.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have Pards’s  forward proximal portion of its footrest .

Allowable Subject Matter
Claim 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO Form 892 has been cited for their footrests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612